Beck, P. J.,
concurring specially. The- contention that a check can not be a fictitious check where it is signed by a person whose name is that signed to the cheek is not sound; because the person receiving the check may have in mind another person having the same name as that of the person who signed the check, and the person signing the check may do so knowing that the one to whom *704it is to be delivered in payment for goods or property had this other person in mind. If he does this, the check thus signed by him is a counterfeit check, as much so as if he had signed a name which was not his. Consequently the indictment in this case is not void, and the restraint of the applicant for the writ of habeas corpus is not illegal.